                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

STEELCAST LIMITED, an Indian            )
Corporation, as a member of             )      No. 17 CV 6623
STEELCAST LLC, an Illinois LLC,         )
and derivatively on behalf of           )
STEELCAST LLC,                          )
                                        )
                        Plaintiff,      )
                                        )
      v.                                )      Magistrate Judge Young B. Kim
                                        )
VAUGHN W. MAKARY,                       )
                                        )
                        Defendant.      )
_______________________________________ )
                                        )
VAUGHN W. MAKARY,                       )
                                        )
                  Counter-Plaintiff,    )
                                        )
      v.                                )
                                        )
STEELCAST LIMITED, an Indian            )
Corporation,                            )
                                        )      October 7, 2019
                  Counter-Defendant. )

                   MEMORANDUM OPINION and ORDER

      Plaintiff/Counter-Defendant Steelcast Limited, as a member of and

derivatively on behalf of Steelcast LLC (“SLLC”), brings this action against

Defendant/Counter-Plaintiff Vaughn W. Makary, claiming that Makary breached his

fiduciary duties to Steelcast Limited. Makary in turn filed counterclaims, alleging

slander of title and abuse of process based on what he characterizes as Steelcast

Limited’s “baseless claims” for constructive trust and the recording of lis pendens
notices against Makary’s personal residences. Before the court is Steelcast Limited’s

motion to dismiss Makary’s counterclaims. For the following reasons, the motion is

granted:

                                   Background

      Taking Makary’s allegations as true at the pleadings stage and drawing all

reasonable inferences in the light most favorable to Makary, see Gutierrez v. Peters,

111 F.3d 1364, 1368-69 (7th Cir. 1997), SLLC sold steel castings in the United States,

which Steelcast Limited manufactured in India, (R. 70, Makary’s Countercl. ¶ 5).

Steelcast Limited and Makary & Associates, Inc. were SLLC’s only members, and

Makary served as SLLC’s manager. (Id.) Makary did not receive any compensation

for serving as the manager, and SLLC rarely realized a profit. (Id.)

      In May 2015 the parties agreed to dissolve SLLC. (Id. ¶ 7.) At that point SLLC

had no cash. (Id. ¶ 8.) Nonetheless, Steelcast Limited demanded that Makary pay

$109,907.60 for allegedly collected receivables it is owed. (Id. ¶ 7.) For his part,

Makary demanded that Steelcast Limited reimburse SLLC for United States taxes

that SLLC had paid on Steelcast Limited’s behalf. (Id. ¶ 10.)

      To recover money allegedly owed to it, Steelcast Limited filed this lawsuit

claiming that Makary breached his fiduciary duties owed to it. (Id. ¶¶ 12-13; see also

R. 61, Second Am. Compl. (“SAC”) ¶¶ 15-16, 22-40.) “[T]o apply pressure in this

litigation,” Makary asserts that Steelcast Limited also filed four constructive trust

claims on his personal residences in Illinois and Florida. (R. 70, Makary’s Countercl.

¶¶ 13, 24-40.)    Steelcast Limited then recorded lis pendens against Makary’s



                                          2
residences on November 3, 2017, “recording notice of this litigation against Makary

for breach of fiduciary duty, [and] describing the nature of the action as a ‘Lien

foreclosure.’” (Id. ¶ 14 & Ex. 1 at 6.) Makary then filed counterclaims alleging counts

of slander of title and abuse of process. (Id. ¶¶ 1-2, 27-40.) Steelcast Limited now

moves to dismiss these counterclaims pursuant to Federal Rule of Civil Procedure

12(b)(6). (R. 74, Pl’s. Mot. & Mem.)

                                        Analysis

         In seeking to have Makary’s counterclaims dismissed under Rule 12(b)(6),

Steelcast Limited argues that: (1) the recording of lis pendens to give notice of

constructive trust claims is an “absolutely privileged act” shielding them from

liability for slander of title; and (2) the filing of constructive trusts and lis pendens

does not constitute an “irregular use of the judicial process” for an abuse of process

claim.    (R. 74, Pl.’s Mem. at 2-3.)   A Rule 12(b)(6) motion to dismiss tests the

sufficiency of the complaint, see Gen. Elec. Capital Corp. v. Lease Resolution Corp.,

128 F.3d 1074, 1080 (7th Cir. 1997), rather than the merits of the case. Under Rule

8(a), all that is required to meet the sufficiency standard is “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (citing Fed. R. Civ. P. 8(a)) (quotation omitted).

Under that standard “[a] pleading that offers ‘labels and conclusions’ or a ‘formulaic

recitation of the elements’” of the claim is insufficient. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 555). Instead, the factual allegations

must give the defendants “fair notice of what the claim is and the grounds upon which



                                           3
it rests.” Twombly, 550 U.S. at 555 (quotation omitted). The allegations must also

be facially plausible, meaning that they provide enough factual content to allow “the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678.

A.    Slander of Title Counterclaim

      To state a claim for slander of title under Illinois law, 1 a plaintiff must prove a

“false and malicious publication, oral or written, of words which disparage [its] title

to property resulting in special damages.” Ringier Am., Inc. v. Enviro-Technics, Ltd.,

284 Ill. App. 3d 1102, 1104-05 (1996) (internal quotations and citation omitted).

“Malice” is defined as knowledge that “the disparaging statements were false or that

the defendant made the statements in reckless disregard of their falsity.” Id. at 1105.

Steelcast Limited argues that the filing of lis pendens cannot give rise to liability for

slander of title because such notices “do[] no more than accurately inform [the] reader

of the existence of” claims. (R. 74, Pl.’s Mem. at 2.) As a result, statements in lis




1   Makary does not specify whether he is asserting counterclaims in violation of
Illinois or Florida law, or both. (See R. 70, Makary’s Countercl. ¶¶ 16-25.) And
neither party analyzes choice-of-law issues. (See R. 74, Pl.’s Mem. at 2-3 (citing cases
applying Illinois law to both counts without analysis); R. 76, Makary’s Resp. at 3-6
(same).) Regardless, slander of title is not appreciably different under Florida law,
where the claim requires “an injurious falsehood, such as malicious publication of
false statements concerning title to one’s property.” Procacci v. Zacco, 402 So. 2d 425,
426 (Fla. Dist. Ct. App. 1981). Nor is an abuse of process claim, which under Florida
law requires: “(1) that the defendant made an illegal, improper, or perverted use of
process; (2) that the defendant had ulterior motives or purposes in exercising such
illegal, improper, or perverted use of process; and (3) that, as a result of such action
on the part of the defendant, the plaintiff suffered damage.” S & I Invs. v. Payless
Flea Mkt., Inc., 36 So. 3d 909, 917 (Fla. Dist. Ct. App. 2010).
                                           4
pendens are “in no sense ‘false’” and are absolutely privileged, according to Steelcast

Limited. (Id. (quoting Ringier, 284 Ill. App. 3d at 1106).)

      For support Steelcast Limited relies upon Illinois decisions recognizing “a

narrow class of cases” extending the absolute privilege to statements in lis pendens,

“provided the underlying litigation makes allegations affecting some ownership

interest in the subject property.” Ringier, 284 Ill. App. 3d at 1105-06 (noting that the

Florida law is the same and citing Procacci, 402 So. 2d at 426); Gordon-Dahm v. BMO

Harris Bank, N.A., 2018 IL App (2d) 170082, ¶ 28. Even when such statements are

made with malice, the privilege “provides complete immunity from civil action . . .

because public policy favors the free and unhindered flow of such information.”

Ringier, 284 Ill. App. 3d at 1105. The court in Ringier reasoned:

      It would be anomalous to hold that a litigant is privileged to make a
      publication necessary to bring an action but that he can be sued for
      defamation if he lets anyone know that he has brought it, particularly
      when he is expressly authorized by statute to let all the world know that
      he has brought it.

Id. at 1106 (quoting Albertson v. Raboff, 46 Cal. 2d 375, 380 (1956)); see also Gordon-

Dahm, 2018 IL App (2d) 170082, ¶ 28 (accord). 2

      Makary tries to distinguish the case law cited by Steelcast Limited, arguing

that the present case “has absolutely nothing to do with [his] personal real estate

whatsoever.” (R. 76, Makary’s Resp. at 2.) Makary contends that this case centers



2  Under Florida law, “lis pendens is merely a statutorily authorized reproduction of
pleadings in a judicial proceeding.” See Procacci, 402 So. 2d at 428. Thus, because
pleadings are absolutely privileged, “logically the statutorily authorized republication
of such pleadings should likewise be privileged.” Id. (internal quotations and citation
omitted).
                                           5
on fiduciary duty claims, not an ownership interest in his real property or even a

fraudulent transfer. (Id. at 4-5.) Thus, Makary argues that the statements in the lis

pendens do not “affect[] some ownership interest in the subject propert[ies]” and

cannot qualify for the privilege. (Id. at 2 (quoting Gordon-Dahm, 2018 IL App (2d)

170082, ¶ 28).) According to him, Steelcast Limited’s claims that Makary used funds

owed to it to renovate his properties simply are not “pertinent and material to the

matters in controversy.” (Id. (quoting Gordon-Dahm, 2018 IL App (2d) 170082, ¶ 26).)

      The court concludes that the absolute privilege applies here. The allegedly

disparaging statements in the lis pendens relate directly to Steelcast Limited’s

constructive trust claims, which allege that Makary wrongfully diverted funds from

SLLC toward the renovation of his personal residences in Illinois and Florida. (R. 61,

SAC ¶¶ 27-40.); see also Ringier, 284 Ill. App. 3d at 1105-06; Gordon-Dahm, 2018 IL

App (2d) 170082 ¶ 28. Makary acknowledges Steelcast Limited’s allegations but calls

those claims “knowingly baseless.” (R. 76, Makary’s Resp. at 2.) Despite Makary’s

attacks on the merits of Steelcast Limited’s constructive trust claims, a motion to

dismiss those claims is not before the court, and, in any event, Makary has already

answered the SAC. (R. 70, Makary’s Answer.) Additionally, the court has denied

Makary’s motion to release the lis pendens recorded against his Illinois residence. (R.

78; R. 79.)   Where as here the allegedly false and malicious statements in the

constructive trust claims are shielded by an absolute privilege, the corresponding lis

pendens notices “enjoy[] the same protection.” See Ringier, 284 Ill. App. 3d at 1106.

Accordingly, liability for slander of title cannot attach. Id.



                                            6
       In so ruling the court also finds that the slander of title count fails to state a

valid claim. “An essential element of a cause of action for slander of title is that the

statements used be both false and malicious.” Id.; see also Procacci, 402 So. 2d at 426

(requiring “an injurious falsehood” to state a claim for slander of title under Florida

law). Here falsity is lacking. To be sure, a lis pendens simply provides notice to the

public that property is involved in litigation, listing “the title of and the parties to the

underlying litigation, the court in which it was brought, and a description of the

property.” Kurtz v. Hubbard, 2012 IL App (1st) 111360, ¶ 15; see also 735 ILCS 5/2-

1901. Under Illinois law, a mere recitation of a party’s claims in a lawsuit cannot be

“false” or capable of “form[ing] the basis of liability” for a slander claim. See Ringier,

284 Ill. App. 3d at 1106.

       Nevertheless, Makary argues that the lis pendens notices recorded here are

“completely false” because they “misstate the nature of the litigation.”            (R. 76,

Makary’s Resp. at 5.) Makary claims that the notices describe the current action as

a “Lien foreclosure,” which this case is not, according to him. (Id. at 6.) For support

Makary cites a title insurance record referring to “[a] pending court action as

disclosed by a recorded notice,” and describing the “Nature of Action” as a “Lien

foreclosure.” (R. 70, Makary’s Countercl., Ex. 1 at 6.) In its reply Steelcast Limited

attaches the actual lis pendens notices recorded in connection with this action, which

describe this action as “seek[ing] the imposition of a lien against title to [certain] real

estate.” (R. 77-1, Pl.’s Reply, Ex. A.) Regardless, Steelcast Limited’s constructive

trust claims expressly seek the imposition of a constructive trust or, if the judgment



                                             7
is not satisfied, the “foreclose[ure] [of] its equitable lien” on each of the Illinois and

Florida residences. (R. 61, SAC ¶¶ 27-40.) In his motion to release the lis pendens

recorded against his Illinois residence, Makary admits that Steelcast Limited alleges

an “equitable lien . . . in Counts III and IV of the Complaint” (and now in Counts III-

VI of the SAC). (R. 56, Makary’s Mot. to Release at 3.) The court therefore dismisses

Makary’s accusations of falsity and finds that he has failed to plead a valid claim for

slander of title. Accordingly, the court grants the motion to dismiss Count I in

Makary’s counterclaims.

B.    Abuse of Process Counterclaim

      To prove an abuse of process claim under Illinois law, Makary must show:

(1) the “existence of an ulterior motive or purpose”; and (2) an “act in the use of legal

process not proper in the regular prosecution of the proceedings.” Podolsky v. Alma

Energy Corp., 143 F.3d 364, 372 (7th Cir. 1998); see also Commerce Bank, N.A. v.

Plotkin, 255 Ill. App. 3d 870, 872 (1994). “[P]rocess” in this context means “the literal,

legal sense of something issued by the court . . . under its official seal.” Slep-Tone

Entm’t Corp. v. Kalamata, Inc., 75 F.3d 898, 908 (N.D. Ill. 2014). Merely “harassing”

or “pressur[ing]” a defendant to defend itself in litigation is insufficient. Id. at 909

(“The institution of a lawsuit with malicious intent or the purpose to harass, on its

own, does not constitute abuse of process.”). Thus, to satisfy the second element,

Makary must allege that Steelcast Limited “used the court’s process to accomplish

some result beyond the purview of the process or to compel the party against whom




                                            8
it is used to do some collateral thing that [it] could not legally be compelled to do.”

Id. (internal quotations and citation omitted).

      The court concludes that Makary has failed to state a claim for abuse of

process. Makary alleges that Steelcast Limited has “misused and abused the process

of filing false equitable Constructive Claims and a corresponding Lis Pendens against

Makary’s personal properties in Illinois and Florida in an attempt to induce and to

force Makary and his family to become fatigued by this litigation and to pay the

money that Steelcast Limited believes it is owed.” (R. 70, Makary’s Countercl. ¶ 24;

see also R. 76, Makary’s Resp. at 2.) Even if Makary could prove an ulterior motive

or purpose, he has not satisfied the second element. See Slep-Tone, 75 F.3d at 909.

Specifically, he has not alleged facts showing an improper use of the court’s process

to achieve a result “beyond the purview of the process.” Id.; see also S & I Invs., 36

So. 3d at 917 (requiring under Florida law that “the defendant made an illegal,

improper, or perverted use of process” to state a claim for abuse of process). The

Seventh Circuit, applying Illinois law, dismissed an abuse of process counterclaim

based on the filing of a lis pendens, finding that the recording of the notice at issue

“did not involve the misuse of the process of the court.” Podolsky, 143 F.3d at 372;

see also Commerce Bank, N.A., 255 Ill. App. 3d at 872 (finding the second element not

properly alleged where “[t]here was no allegation of any misuse of ‘process’ issued by

the court”). This court finds the same here and therefore grants the motion to dismiss

Count II of Makary’s counterclaims.




                                          9
                                  Conclusion

      For the foregoing reasons, the court grants Steelcast Limited’s motion and

dismisses Makary’s counterclaims with prejudice.

                                            ENTER:



                                            ____________________________________
                                            Young B. Kim
                                            United States Magistrate Judge




                                       10
